Title: From Batavian Republic National Assembly to John Quincy Adams, 24 April 1797
From: Batavian Republic National Assembly
To: Adams, John Quincy


				
					Citoyen Ministre!
					La Haÿe ce 24 avril 1797 An 3. de la liberté Batave. 
				
				Nous avons reçu votre note en date du 12 Avril 1797, par la quelle vous nous donnés connaissance de la nomination, qu’a faite votre Gouvernement de Nicolas Rousselet, comme Consul des Etats Unis à Essequebo et demerarÿ.Nous desirerions beaucoup pouvoir provoquer le decrèt de L’Assemblée Nationale, par rapport à l’élection du dit Consul et de concerter d’un commun accord une instruction, concernant la regle de ses fonctions,—si la prise de cette Colonie ne nous empêchoit  dans ce moment de satisfaire à votre demande.Nous avons néanmoins demandé l’avis du Committé pour les Colonies dans les Indes Occidentales, par rapport à la nomination d’un Consul des Etats Unis, et sur quel pied cela pourroit avoir lieu dans les dites Colonies d’essequebo & Demerarÿ & nous desirons pouvoir bientôt être dans la position heureuse de pouvoir convenablement donner l’Exequatur demandé / Salut & Fraternité 
				
					J: A: de Mist Hugo Gevers.J: B: BickerA: J: de SitterW: A: de Beveren
				
				
			